Citation Nr: 0033555	
Decision Date: 12/22/00    Archive Date: 01/03/01	

DOCKET NO.  97-1175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hernias.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a jaw fracture.

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 (West 
1991 and Supp. 2000) for additional disability as a result of 
medical treatment provided by a Department of Veterans 
Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1972 to 
September 1976.  He also had subsequent unverified service 
with the Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the VA 
Regional Office (RO) in Waco, Texas.  

In September 1998 the Board issued a decision finding that 
claims of entitlement to service connection for a low back 
disorder and hernias were not well grounded, new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of a jaw 
fracture, and that a preponderance of the evidence was 
against the claim of entitlement to disability compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an ulcer 
as a result of VA treatment.  By order dated July 2000 the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's decision with respect to the denial of 
service connection for a low back disorder and vacated and 
remanded the Board's decision with respect to the issues of 
entitlement to service connection for hernias, whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of a jaw 
fracture, and entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1155 for an ulcer as a result of VA 
treatment.  A copy of the Court's order has been included in 
the veteran's claims file. 


REMAND

The Court noted that a duty to notify the veteran of evidence 
necessary to complete his claim arises if the VA is placed on 
notice that relevant evidence may exist or could be obtained 
and such evidence has not been submitted.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  The Court observed that in a July 1994 letter the 
veteran reported that a VA physician at a VA Medical Center 
in Memphis, Tennessee, indicated that medication given the 
veteran at a VA Medical Center in Austin, Texas, had caused 
his ulcer.  The Court also observed that during a personal 
hearing in April 1997 the veteran reported that his ulcer 
started after he began using Ibuprofen and that he was 
informed at a VA Medical Center in Temple, Texas that 
Ibuprofen was what caused his ulcer.  During this hearing the 
veteran also offered testimony that a doctor had diagnosed 
him with a hernia and had advised him that the hernia had 
been there during the military.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
inform him that he should submit 
statements from the VA health care 
providers, referred to at page 8 of the 
April 1997 hearing transcript and page 4 
of the July 1994 letter, reflecting their 
opinion that his ulcer is related to 
medication prescribed by health care 
providers at VA medical facilities.  He 
should also be informed that he should 
submit a statement from the Dr. Daniels, 
referred to at page 6, of the April 1997 
hearing transcript, reflecting the 
opinion that currently manifested hernia 
existed during his military.

2.  The RO should contact the VA 
physician identified at page 4, 
paragraph 3, of the veteran's July 1994 
letter, located at the Memphis, Tennessee 
VA medical facility, and inquire as to 
whether or not this physician has ever 
offered the opinion that the veteran has 
a currently manifested ulcer that has 
been caused or chronically worsened by 
the veteran's medical care, including the 
receipt of prescribed medication, by a VA 
medical facility.  The RO should also 
refer to page 8, of the April 1997 
hearing transcript and direct a like 
inquiry to the VA medical facility in 
Temple, Texas, to ascertain if any health 
care provider there has offered the 
opinion to the veteran that his currently 
manifested ulcer has been caused or 
chronically worsened by treatment 
received at a VA medical facility.  

3.  The RO should request that both the 
physician at the Memphis VA medical 
facility and the health care providers at 
the Temple VA medical facility be 
requested, if their answer with respect 
to a relationship between VA treatment 
and currently manifested ulcer is in the 
affirmative, to provide the dates and 
locations regarding the VA treatment that 
caused or chronically worsened the 
veteran's currently manifested ulcer, as 
well as a complete rationale for any 
opinion expressed.  If the RO is unable 
to obtain relevant records it should so 
notify the veteran in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, to be codified at 
38 U.S.C. § 5103A (b) (2).

4.  The veteran should be afforded a VA 
gastrointestinal examination by a 
board-certified specialist, if available, 
to determine the etiology and/or 
existence of any currently manifested 
hernias and ulcers.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the report of examination 
should reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran currently has any hernias or 
residuals thereto and, if so, whether it 
is at least as likely as not that any 
hernias or residuals thereto are related 
to the veteran's active service.  The 
examiner is also requested to offer an 
opinion as to whether or not the veteran 
currently has any ulcers or residuals 
thereto and, if so, whether it is at 
least as likely as not that any ulcer has 
been caused or chronically worsened by 
medical care provided by VA medical 
facility, including medication prescribed 
by the VA.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

5.  After completion of the above, the RO 
should review the claims file to ensure 
that all requested development has been 
completed, noting that the Court pointed 
out in its decision, at page 11, that a 
remand by the Court and by the Board 
confers on the veteran the right to 
compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

6.  Then, the RO should readjudicate the 
issues remaining on appeal.  If any 
benefit on appeal is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


